AFFIRM; Opinion issued February 21, 2013




                                                                 S    In The
                                                Court of Appeals
                                         Fifth District of Texas at Dallas
                                                             No. 05-11-00407-CR

                                          EDWIN DEWAYNE RODGERS, Appellant
                                                         v.
                                             THE STATE OF TEXAS, Appellee

                                       On Appeal from the Criminal District Court No. 7
                                                    Dallas County, Texas
                                            Trial Court Cause No. F10-00022-Y

                                                           OPINION
                                        Before Justices FitzGerald, Fillmore and Richter 1
                                                 Opinion by Justice FitzGerald
                A jury convicted appellant of theft of property valued at $1,500 or more but less than

     $20,000 and assessed punishment, enhanced by two prior felony convictions, at twelve years’

     imprisonment and a $9,200 fine. In three issues on appeal, appellant asserts the trial court erred

     in denying his motion for a directed verdict, the evidence is insufficient to support his

     conviction, and the trial court erred in admitting hearsay evidence. We conclude the State

     established ownership as defined by the penal code, and therefore the evidence is sufficient to

     support appellant’s conviction for theft. We further conclude that the admission of hearsay

     evidence, even if erroneous, did not cause appellant harm. Resolving all of appellant’s issues

     against him, we affirm the trial court’s judgment.


1.   The Hon. Martin E. Richter, Retired Justice, Sitting by Assignment.
                                         BACKGROUND

       Appellant purchased a Rolex watch for $9,201.25 from a Bachendorf’s jewelry store, and

his check was subsequently returned for insufficient funds. Julie Abbey, General Counsel and

Chief Financial Officer (“CFO”) for the company, endeavored to contact appellant and collect on

the check to no avail.

       When the District Attorney’s office investigated, bank records for the account on which

the check was written showed appellant’s name on the account. The account had a $0 balance on

the day the check was written, a $125 balance the day after, and a negative $357 balance three

days later. The records further reflected that the check to Bachendorf’s had been returned by the

bank for insufficient funds on two occasions.

       Appellant was charged with theft in violation of Section 31.03 of the Texas Penal Code.

See Tex. Penal Code Ann. § 31.03 (West Supp. 2012). A jury found him guilty of the offense,

but was unable to reach a verdict on punishment. The trial court declared a mistrial on

punishment and impaneled a second jury. The second jury assessed punishment at twelve years’

imprisonment and a $9,200 fine. This appeal followed.

                                            ANALYSIS

Ownership of the Property

       In his first two issues, appellant contends the trial court erred in denying his motion for a

directed verdict and the evidence is insufficient to support his conviction because the State failed

to prove ownership of the property as alleged in the indictment. Because a complaint on appeal

about a trial court’s failure to grant a motion for a directed verdict is treated as a challenge to the

legal sufficiency of the evidence, we consider appellant’s first two issues in tandem. See

Williams v. State, 937 S.W.2d 479, 482 (Tex. Crim. App. 1996).


                                                  2
       We review a challenge to the sufficiency of the evidence under the standard set forth in

Jackson v. Virginia. Under this standard, we must review all of the evidence in the light most

favorable to the verdict and determine whether any rational trier of fact could have found the

essential elements of the crime beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307

(1979); Adames v. State, 353 S.W.3d 854, 859 (Tex. Crim. App. 2011), cert. denied, 132 S. Ct.
1763 (2012). This standard recognizes “the responsibility of the trier of fact fairly to resolve

conflicts in the testimony, to weigh the evidence, and to draw reasonable inferences from basic

facts to ultimate facts.” Jackson, 443 U.S. at 319; see also Adames, 353 S.W.3d at 860. We defer

to the jury’s determinations of credibility, and may not substitute our judgment for that of the

fact finder. Brooks v. State, 323 S.W.3d 893, 899 (Tex. Crim. App. 2010) (plurality op.).

       A person commits theft “if he unlawfully appropriates property with intent to deprive the

owner of property.” Tex. Penal Code Ann. § 31.03(a). An appropriation of property is unlawful

when “it is without the owner’s effective consent.” Id. § 31.03(b)(1). For purposes of the penal

code, the legislature has expansively defined the term “owner” to include a person who “has title

to the property, possession of the property, whether lawful or not, or a greater right to possession

of the property than the actor.” Tex. Penal Code Ann. § 1.07(a)(35)(A) (West Supp. 2012); see

also Garza v. State, 344 S.W.3d 409, 413 (Tex. Crim. App. 2011). “Possession” is defined to

mean “actual care, custody, control, or management.” Tex. Penal Code Ann. § 1.07(a)(39).

       With regard to the “ownership” element of the statutory offense of theft, courts have

traditionally distinguished between an “actual owner” and a “special owner.” Byrd v. State 336
S.W.3d 242, 251–52 (Tex. Crim. App. 2011); Lewis v. State, 193 S.W.3d 137, 140 (Tex. App.—

Houston [1st Dist.] 2006, no pet.). A “special owner” is an individual such as an employee, who

has care, custody, or control of the property belonging to another person or a corporation.




                                                 3
     Jackson v. State, 270 S.W.3d 649, 657 (Tex. App.—Fort Worth 2008, pet. ref’d). Although the

     State does not need to prove the name of the owner, the State is required to prove, beyond a

     reasonable doubt, that the person alleged in the indictment as the owner has the same identity as

     the person proven at trial to be the owner. Byrd, 336 S.W.3d at 252–53.

                Even though the name of the owner is not an element of theft, the code of criminal

     procedure requires the State to allege the owner’s name in the charging instrument. Id. at 251 &

     n.48; Tex. Code Crim. Proc. Ann. art. 21.08 (West 2009). In this state, it is well-established

     pleading practice to name a corporation as the owner of the property and then call any agent or

     employee who holds a relevant position in the company to testify that the corporation did not

     give effective consent for a person to steal its property. Bryd, 336 S.W.3d at 252; Lewis, 193
S.W.3d at 140. Alternatively, it is permissible for the State to allege that an agent — the special

     owner — is the owner and then call that agent to testify on behalf of the entity, the actual owner.

     See Garza, 344 S.W.3d at 414. The latter is the “preferable pleading practice.” Id.

                In Garza, the court of criminal appeals observed:

                           To eliminate the distinctions between general and special owners, and to
                           give ownership status to anyone with a rational connection to the property,
                           the legislature has given “owner” an expansive meaning; anyone having a
                           possessory interest in the property through title, possession, whether
                           lawful or not, or a greater right to possession of the property than
                           defendant, is an owner of the property.

     Garza, 344 S.W.3d at 413; see also TEX. PENAL CODE ANN. § 1.07(a)(35)(A). In the instant

     case, the State alleged that Abbey was the owner of the watch at the time appellant took it. 2

     Abbey testified that she is the General Counsel and CFO for the Harry Boch Company, and has

     been so employed for almost three years. Abbey explained that the Harry Boch Company does

2.   The indictment alleged that appellant “did unlawfully, intentionally and knowingly appropriate property, namely exercise control over property,
     other than real property . . . without the effective consent of Julie Abbey, the owner of the property, with the intent to deprive said owner of the
     said property.”




                                                                              4
business under the name Bachendorf’s, and she is responsible for all of the company’s financial

matters, including coordinating the company’s taxes, receivables, and reviewing sales. She is

also responsible for payroll and the company’s 401(k), as well as for collecting bad debts and hot

checks. Abbey further testified that it is not Bachendorf’s policy to give away free Rolex

watches, and she did not give the watch to appellant. Furthermore, the sales clerk would not have

been authorized to provide appellant with the watch free of charge. Although Abbey initially

responded in the negative when defense counsel asked if she ever actually had care, custody, or

control of the watch, Abbey clarified her response on re-direct examination. Abbey explained

that while Bachendorf’s was the actual owner of the watch, she was standing in for the company

as its agent in her capacity as a company executive.

       Abbey also testified about her efforts to recover payment for the watch. After the

company bookkeeper advised that appellant’s check had been returned for insufficient funds,

Abbey attempted to contact appellant by telephone and sent a demand letter to his residence.

Appellant did not respond and, at the time of trial, still had not paid for the watch.

       Appellant argues the evidence is insufficient because Abbey admitted she never had

actual care, custody and control of the watch, and therefore cannot be said to have had

“possession” as that term is defined in the penal code. According to appellant, rather than name

Abbey as the “actual owner,” the State “could, and should, have alleged that Bachendorf’s . . .

owned the watch.” Appellant insists that if Abbey never had actual possession, she could not

have had a “greater right to possession.” Appellant presents no authority to support this logical

fallacy; the penal code definition of owner is not limited to those having only possession.

Instead, under the “greater right to possession” method of proving ownership, any person who

has a greater right than defendant to the actual care, custody, control or management of the




                                                  5
property can be alleged as the owner. Garza, 344 S.W.3d at 413; Alexander v. State, 753 S.W.2d
390, 392 (Tex. Crim. App. 1988). The evidence adduced at trial established that Abbey, as an

executive of the company with responsibility for all financial matters, including collection of the

amount appellant owed for the watch, had a greater right to possession than appellant.

Accordingly, we conclude that a rational juror could find that Abbey was the owner of the watch

as defined by the penal code and appellant took the watch without the owner’s consent. See TEX.

PENAL CODE ANN. §§ 1.07(a)(35), 31.03(a). Appellant’s first two issues are overruled.

Hearsay

        In his third issue, appellant contends the trial court erred in admitting hearsay evidence.

Specifically, appellant complains about the admission of State’s exhibit 3, a copy of the receipt

given to him at the time he purchased the watch. The State responds that any error in the

admission of the evidence did not cause appellant harm. We agree with the State.

       We review a trial court’s decision to admit or exclude evidence under an abuse of

discretion standard. Oprean v. State, 201 S.W.3d 724, 726 (Tex. Crim. App. 2006); Burden v.

State, 55 S.W.3d 608, 615 (Tex. Crim. App. 2001). An appellate court will not reverse a trial

court’s ruling unless that ruling falls outside the zone of reasonable disagreement. McCarty v.

State, 257 S.W.3d 238, 239 (Tex. Crim. App. 2008); Zuliani v. State, 97 S.W.3d 589, 595 (Tex.

Crim. App. 2003).

       The complained-of exhibit was introduced through the testimony of Neil Bland, the

Bachendorf’s sales clerk who sold appellant the watch. The exhibit details the date of the sale,

name of the customer, a description of the watch purchased, and the $9,201.25 total purchase

price. The document also contains two notations: “Returned ck from teleck,” and a notation

suggesting that $9,201.25 remains due and owing. In response to defense counsel’s questions on



                                                6
voir dire, Bland acknowledged that, in light of the notations, the receipt was not an exact copy of

the receipt he gave appellant. Defense counsel objected and the following exchange occurred:

                      DEFENSE COUNSEL: Your Honor, I object. It does not fall within the
                      hearsay exception. It was not made at or near the time. And it also
                      contains hearsay statements not made by the witness. The witness can’t
                      sponsor and doesn’t have firsthand knowledge and doesn’t even know the
                      time it was made, and there’s no chain of custody since he doesn’t know
                      when it was made or why.

                      PROSECUTOR: Your Honor, may the State respond?

                      COURT: No. State’s Exhibit 3 is admitted. The objection goes to the
                      weight, not the admissibility. It is admissible under [803](6) and [803](8). 3

           On appeal, appellant does not complain about the details of the receipt pertaining to the

sale itself. Instead, his complaint is directed to the notation reflecting that his check was returned

for insufficient funds. According to appellant, the jury could have assumed appellant had seen

the receipt and was aware that his check had been returned for insufficient funds and could also

assume that he continued to ignore Bachendorf’s subsequent demands for payment.

           But even if we assume the evidence constituted inadmissible hearsay, we cannot

conclude the erroneous admission of such evidence caused appellant harm. Because the

erroneous admission of hearsay is not of constitutional magnitude, we assess harm under rule of

appellate procedure 44.2(b). See Solomon v. State, 49 S.W.3d 356, 365 (Tex. Crim. App. 2001).

Under this analysis, we disregard the error unless it affects appellant’s substantial rights. Id;

Mosley v. State, 983 S.W.2d 249, 259 (Tex. Crim. App. 1998) (op. on reh’g). A substantial right

is affected when the error had a substantial or injurious effect or influence in determining the

jury’s verdict. King v. State, 953 S.W.2d 266, 271 (Tex. Crim. App. 1997). On the other hand, an

3. The business records hearsay exception is set forth in Texas Rule of Evidence 803(6). Generally, it provides that records made and kept in the
ordinary course of business are excepted from the hearsay rule. See TEX. R. EVID. 803(6); see also Campos v. State, 317 S.W.3d 768, 777–78
(Tex. App. — Houston [1st Dist.] 2010, pet. ref’d). Texas Rule of Evidence 803(8) provides an exception to the hearsay rule for certain public
records and reports. Both parties agree that the receipt does not fall within the latter exception.




                                                                       7
error does not affect a substantial right if we have “fair assurance that the error did not influence

the jury, or had but a slight effect.” Solomon, 49 S.W.3d at 365; Coble v. State, 330 S.W.3d 253,

280 (Tex. Crim. App. 2010). In making this determination, we review the record as a whole,

including any testimony or physical evidence admitted for the jury’s consideration, the nature of

the evidence supporting the verdict, and the character of the alleged error and how it might be

considered in connection with other evidence in the case. Motilla v. State, 78 S.W.3d 352, 355

(Tex. Crim. App. 2002). We may also consider the jury instructions, the State’s theory and any

defensive theories, whether the State emphasized the error, closing arguments, and even voir

dire, if applicable. Id. at 355-56.

        In the present case, appellant’s bank statements were admitted into evidence. The

statements showed that appellant had no money in the account on the day he wrote the check and

only $125 the following day. Three days later, the account had a negative balance. No additional

deposits were made, and approximately two months later, the account was closed. During closing

argument, the State relied on the bank statements, not the receipt. In fact, the receipt was not

mentioned at all.

        Bland, the sales clerk, testified that the transaction with appellant was unusual because

appellant did not ask any questions, try on the watch, or attempt to negotiate a discount.

Concerned that something was amiss, Bland made a photocopy of appellant’s driver’s license

and the check.

        Abbey testified that she sent a letter to appellant at the address listed on his driver’s

license five days after the transaction. The letter, which was sent via first-class and certified mail,

informed appellant that his check had been returned and demanded payment. Although the

certified letter was never claimed, the jury could reasonably have inferred that appellant received




                                                  8
the letter sent via first-class mail. The jury could also have inferred appellant was aware that the

funds in his account were insufficient to cover the purchase at the time he made it. Therefore,

after reviewing the record as a whole, we conclude there is ample evidence, exclusive of the

receipt, from which the jury could reasonably conclude appellant was guilty of theft. Under these

circumstances, any error in admitting the receipt into evidence was harmless. Appellant’s third

issue is overruled.

       Having resolved all of appellant’s issues against him, we affirm the trial court’s

judgment.




                                                     /Kerry P. FitzGerald/
                                                     KERRY P. FITZGERALD
                                                     JUSTICE




Do Not Publish
TEX. R. APP. P. 47
110407F.U05




                                                 9
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                       JUDGMENT

RODGERS, EDWIN DEWAYNE,                            On Appeal from the Criminal District Court
Appellant                                          No. 7, Dallas County, Texas
                                                   Trial Court Cause No. F10-00022-Y.
No. 05-11-00407-CR        V.                       Opinion delivered by Justice FitzGerald.
                                                   Justices Fillmore and Richter participating.
THE STATE OF TEXAS, Appellee

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered February 21, 2013.




                                                   /Kerry P. FitzGerald/
                                                   KERRY P. FITZGERALD
                                                   JUSTICE




                                              10